Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 1 of 12 Page ID #:4190
Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 2 of 12 Page ID #:4191
Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 3 of 12 Page ID #:4192
Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 4 of 12 Page ID #:4193
Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 5 of 12 Page ID #:4194
Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 6 of 12 Page ID #:4195
Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 7 of 12 Page ID #:4196
Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 8 of 12 Page ID #:4197
Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 9 of 12 Page ID #:4198
Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 10 of 12 Page ID
                                 #:4199
Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 11 of 12 Page ID
                                 #:4200
Case 2:18-cv-06742-RGK-PJW Document 130 Filed 12/20/19 Page 12 of 12 Page ID
                                 #:4201
